11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

The State of Texas,                         * From the 35th District Court
                                              of Brown County,
                                              Trial Court No. CR26667

Vs. No. 11-20-00144-CR                      * September 2, 2021

Brandon Nicholas Martinez,                  * Opinion by Trotter, J.
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order granting Brandon Nicholas Martinez’s motion to
suppress evidence, and we remand this cause to the trial court for further
proceedings.